Case 2:12-cv-06371-SDW-MAH Document 427-2 Filed 06/21/19 Page 1 of 2 PagelD: 24989

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Care One Management, LLC, et al.,
Civil Action No: 2:12-cv-06371
Plaintiffs,
Honorable Susan D. Wigenton, U.S.D.J.
Vv. Honorable Michael A. Hammer, U.S.M.J.
United Healthcare Workers East, ORDER GRANTING PLAINTIFFS’
SEIU 1199 et al., MOTION TO SEAL PORTIONS OF
THE COURT’S MAY 24, 2019
Defendants. OPINION

 

 

This matter having come before the Court by Plaintiffs’ Motion to seal
portions of the Court’s May 24, 2019 Opinion pursuant to Local R. 5.3, filed June
21, 2019;

and the Court having considered the moving and any opposition papers;

and the Court having determined that the Court’s May 24, 2019 Opinion
may contain confidential or highly sensitive information (“Confidential
Information”);

and the Court having determined that sealing such Confidential Information
is necessary to protect Plaintiffs’ legitimate financial, strategic, and other related
interests, and the public disclosure of such Confidential Information could result in
injury to Plaintiffs;

and Plaintiffs having requested the least restrictive method of effectively

protecting its Confidential Information;

303478362 v1
Case 2:12-cv-06371-SDW-MAH Document 427-2 Filed 06/21/19 Page 2 of 2 PagelD: 24990

and for good cause shown;
ci
ITISonthis /6 day of 2019,

ORDERED, that Plaintiffs’ Motion is hereby GRANTED; and it is
FURTHER ORDERED that the Court’s May 24, 2019 Opinion shall
remain under seal and restricted from public access and viewing until such time as

the Court will resolve an Omnibus Motion to Seal, whereby the Court will

determine whether portions of the Opinion do contain Confidential Information,

and whether such Confidential Information should be redacted in whole or in part.

 

Hon. Michael AvHammer, U.S.M.J.

303478362 v1
